         Case 1:19-cv-01306-CJN Document 15 Filed 12/05/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                              |
VERNON ROBERTS,                               |
                                              |
                      PLAINTIFF,              |
               V.                             |
                                              |
OFFICE OF JUSTICE PROGRAMS,                   |      CIV. A. NO. 19-1306 (CJN)
UNITED STATES DEPARTMENT                      |
OF JUSTICE,                                   |
                                              |
                      DEFENDANT.              |
                                              |

                             DEFENDANT’S STATUS REPORT

       Pursuant to the Court’s October 25, 2019, Minute Order Defendant Office of Justice

Programs (“Defendant”), by and through undersigned counsel, respectfully submits this Status

Report regarding the processing of the Freedom of Information Act (“FOIA”) that is the subject of

the Complaint filed by Plaintiff Vernon Roberts (“Plaintiff”).

1.     Plaintiff’s FOIA request seeks (1) “computerized records . . . covering model policies,

       practices, image retention for local law enforcement agency body worn camera policies”;

       and (2) any grant application and award submitted and approved for body worn cameras

       by the city of Rochester, NY and/or its police department.

2.     Defendant has completed its search for potentially responsive records.

3.     Defendant made its final release of non-exempt portions of responsive records on or about

       November 22, 2019.

4.     Defendant proposes as next steps in this action that the Court instruct Plaintiff to submit to

       the Court a letter (or other document) within the next 60 days – i.e., by February 5, 2020 –

       stating (i) whether Plaintiff is challenging the adequacy of Defendant’s search for records
        Case 1:19-cv-01306-CJN Document 15 Filed 12/05/19 Page 2 of 4



      responsive to the FOIA request; (ii) whether Plaintiff challenges any of Defendant’s

      withholdings/redactions as improper; and (iii) which withholdings Plaintiff challenges.

5.    Defendant believes that requiring such a submission from Plaintiff will promote judicial

      economy and efficient resolution of this case, as it will allow Defendant to focus its

      summary judgment briefing, declaration, and Vaughn index only on those issues that are

      still in dispute.

6.    A proposed Order consistent with this request is attached herewith.

Dated: December 5, 2019             Respectfully submitted,

                                    JESSIE K. LIU, D.C. Bar No. 472845
                                    United States Attorney

                                    DANIEL F. VANHORN, D.C. Bar No. 924092
                                    Chief, Civil Division

                                 By: /s/ April Denise Seabrook
                                    APRIL DENISE SEABROOK, D.C. Bar No. 993730
                                    Assistant United States Attorney
                                    555 Fourth Street, N.W.
                                    Washington, D.C. 20530
                                    Telephone: 202-252-2525
                                    April.Seabrook@usdoj.gov

                                    COUNSEL FOR DEFENDANT




                                              2
            Case 1:19-cv-01306-CJN Document 15 Filed 12/05/19 Page 3 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               |
VERNON ROBERTS,                                |
                                               |
                         PLAINTIFF,            |
                   V.                          |
                                               |
OFFICE OF JUSTICE PROGRAMS,                    |       CIV. A. NO. 19-1306 (CJN)
UNITED STATES DEPARTMENT                       |
OF JUSTICE,                                    |
                                               |
                         DEFENDANT.            |
                                               |

                                               ORDER

          In light of the information provided in Defendant’s status report and Defendant’s

proposal for next steps, the Court instructs that Plaintiff shall submit a letter to the Court by no

later than February 5, 2020, which states:

   (i)       whether Plaintiff is challenging the adequacy of Defendant’s search for records

             responsive to the FOIA request;

   (ii)      whether Plaintiff challenges any of Defendant’s withholdings/redactions as improper;

             and

   (iii)     the specific withholdings/redactions, if any, Plaintiff is continuing to challenge as

             improper.

          It is SO ORDERED this            day of                          , 2019.




                                               CARL J. NICHOLS
                                               UNITED STATES DISTRICT JUDGE
          Case 1:19-cv-01306-CJN Document 15 Filed 12/05/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 5th day of December 2019, Defendant’s Status Report

was served on Plaintiff via First Class Mail at the following address:

       VERNON ROBERTS
       R#18-B-1489
       Five Points Correctional Facility
       P.O. Box 119
       State Route 96
       Romulus, NY 14541


                                              /s/ April Denise Seabrook
                                             April Denise Seabrook, D.C. Bar No. 993730
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W.
                                             Civil Division – Room E4822
                                             Washington, D.C. 20530
                                             Phone: (202) 252-2525
                                             Fax: (202) 252-2599
                                             April.Seabrook@usdoj.gov
